DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the Request for Continued Examination filed on 03/15/2022. Claims 1-37 are pending in the case. Claims 1, 12, and 23 are independent claims.

Response to Arguments
Applicant's amendments to claims 8, 19, and 30; and arguments regarding 35 U.S.C. § 112 rejections of claims 8, 19, and 30 are persuasive. Accordingly, these rejections are hereby withdrawn.
Applicant's prior art arguments have been fully considered but are moot in view of the new grounds of rejection presented below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/15/2022 has been entered.

Response to Arguments
Applicant's prior art arguments have been fully considered and are persuasive. Accordingly, these rejections are hereby withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dana Zottola on 08/02/2022.
The application has been amended as follows:
Claim 1 has been amended as follows:

1. (Currently Amended) A method for discovering and optimizing approximations, comprising:
receiving an approximation candidate data structure, the approximation candidate data structure comprising a function identifier, a plurality of samples representative of a function associated with the function identifier, a global error probability metric, and an architecture identifier, wherein each sample comprises an input value and a corresponding output value, wherein the plurality of samples representative of the function are generated based at least in part on a determination as to whether the function has a critical impact on a performance of an input application instructions set, and wherein the global error probability metric is based at least in part on a local-error probability distribution and a global-error probability distribution associated with the approximation candidate data structure;

determining, using a trained machine learning model, a plurality of approximation data structures, wherein each approximation data structure comprises an approximation function, an approximation function error, and an approximation function performance metric, wherein the plurality of approximation data structures is determined based at least in part on the plurality of samples representative of the function associated with the function identifier, the global error probability metric, and the architecture optimized fitness function, wherein the trained machine learning model comprises a symbolic regression;
assigning a rank position to each approximation data structure of the plurality of approximation data structures, wherein the rank position is determined based on an approximation affinity generated using the global error probability metric, the approximation function error, and the approximation function performance metric;
arranging the plurality of approximation data structures according to the assigned rank positions to produce a prioritized approximation data structure list; and
transmitting the prioritized approximation data structure list to a requesting computing device.

2. (Original) The method for optimizing approximations of claim 1, wherein the architecture optimized fitness function comprises a consideration of one or more of approximation error, parallelism, power, and energy.

3. (Previously Presented) The method for optimizing approximations of claim 1, wherein the trained machine learning model further comprises a genetic programming algorithm.

4. (Original) The method for optimizing approximations of claim 3, further comprising composing a plurality of computational units into a pipelined tree structure.

5. (Original) The method for optimizing approximations of claim 3, wherein the trained machine learning model is trained using data samples from known inputs and corresponding outputs of mathematical and programmatic functions.

6. (Previously Presented) The method for optimizing approximations of claim 1, wherein the plurality of samples representative of the function associated with the function identifier and the global error probability metric are generated by:
receiving the input application instructions set, the input application instructions set comprising a plurality of functions, each function comprising a plurality of architecture dependent instructions;
identifying every function of the plurality of functions that constitutes a performance critical function, a performance critical function having a critical impact on a performance of the input application instructions set;
for each performance critical function:
upon determining that the performance critical function is already an approximation of a previously identified performance critical function, generating an additional approximation of the previously identified performance critical function;
passing a first range of inputs through the previously identified performance critical function to produce a first output;
passing the first range of inputs through the additional approximation to produce a second output;
generating a local-error probability distribution for the additional approximation based on the first output and the second output;
passing the first range of inputs through the input application instructions set to produce a third output;
passing the first range of inputs through a second input application instructions set comprising the first input application instructions set with the additional approximation substituted in for the performance critical function to produce a fourth output;
generating a global-error probability distribution for the additional approximation based on the third output and the fourth output; and
generating a global-error probability metric for the additional approximation based on the local-error probability distribution and its global-error probability distribution.
upon determining that the performance critical function is not already an approximation of a previously identified performance critical function, generating an approximation of the performance critical function;
generating an approximation of the performance critical function;
passing a first range of inputs through the performance critical function to produce a first output;
passing the first range of inputs through the additional approximation to produce a second output;
generating a local-error probability distribution for the approximation based on the first output and the second output;
passing the first range of inputs through the input application instructions set to produce a third output;
passing the first range of inputs through a second input application instructions set comprising the first input application instructions set with the approximation substituted in for the performance critical function to produce a fourth output;
generating a global-error probability distribution for the approximation based on the third output and the fourth output; and
generating a global-error probability metric for the approximation based on the local- error probability distribution and its global-error probability distribution.

7. (Original) The method for optimizing approximations of claim 6, wherein the global error probability of the approximation candidate data structure exceeds a global error probability threshold.

8. (Original) The method for optimizing approximations of claim 6, further comprising:
generating a plurality of error metrics for the approximation or additional approximation; and
computing the plurality of error metrics by executing the approximation with random inputs and comparing to the original code.

9. (Original) The method for optimizing approximations of claim 8, wherein the plurality of error metrics comprises one or more of root mean squared and mean.

10. (Original) The method for optimizing approximations of claim 9, wherein the plurality of error metrics is computing by executing the approximation or additional approximation with randomly selected sets of inputs and comparing the output to that of the input application instructions set executed using the same randomly selected sets of inputs.

11. (Original) The method for optimizing approximations of claim 1, wherein determining the plurality of approximation data structures comprising identifying, based on the plurality of samples, mathematical functions equivalent to the function within an error- performance metric acceptability threshold.

12. (Previously Presented) A computing apparatus, the computing apparatus comprising:
a processor; and
a memory storing instructions that, when executed by the processor, configure the apparatus to:
receive an approximation candidate data structure, the approximation candidate data structure comprising a function identifier, a plurality of samples representative of a function associated with the function identifier, a global error probability metric, and an architecture identifier, wherein each sample comprises an input value and a corresponding output value, wherein the plurality of samples representative of the function are generated based at least in part on a determination as to whether the function has a critical impact on a performance of an input application instructions set, and wherein the global error probability metric is based at least in part on a local-error probability distribution and a global-error probability distribution associated with the approximation candidate data structure;
retrieve an architecture optimized fitness function based on the architecture identifier;
determine, using a trained machine learning model, a plurality of approximation data structures, wherein each approximation data structure comprises an approximation function, an approximation function error, and an approximation function performance metric, wherein the plurality of approximation data structures is determined based at least in part on the plurality of samples representative of the function associated with the function identifier, the global error probability metric, and the architecture optimized fitness function, wherein the trained machine learning model comprises a symbolic regression;
assign a rank position to each approximation data structure of the plurality of approximation data structures, wherein the rank position is determined based on an approximation affinity generated using the global error probability metric, the approximation function error, and the approximation function performance metric;
arrange the plurality of approximation data structures according to the assigned rank positions to produce a prioritized approximation data structure list; and
transmit the prioritized approximation data structure list to a requesting computing device.

13. (Original) The computing apparatus of claim 12, wherein the architecture optimized fitness function comprises a consideration of one or more of approximation error, parallelism, power, and energy.

14. (Previously Presented) The computing apparatus of claim 12, wherein the trained machine learning model further comprises a genetic programming algorithm.

15. (Original) The computing apparatus of claim 14, wherein the instructions further configure the apparatus to compose a plurality of computational units into a pipelined tree structure.

16. (Original) The computing apparatus of claim 14, wherein the trained machine learning model is trained use data samples from known inputs and corresponding outputs of mathematical and programmatic functions.

17. (Previously Presented) The computing apparatus of claim 12, wherein the plurality of samples representative of the function associated with the function identifier and the global error probability metric are generated by:
receive the input application instructions set, the input application instructions set comprising a plurality of functions, each function comprising a plurality of architecture dependent instructions;
identify every function of the plurality of functions that constitutes a performance critical function, a performance critical function having a critical impact on a performance of the input application instructions set;
for each performance critical function:
upon determining that the performance critical function is already an approximation of a previously identified performance critical function, generate an additional approximation of the previously identified performance critical function;
pass a first range of inputs through the previously identified performance critical function to produce a first output;
pass the first range of inputs through the additional approximation to produce a second output;
generate a local-error probability distribution for the additional approximation based on the first output and the second output;
pass the first range of inputs through the input application instructions set to produce a third output;
pass the first range of inputs through a second input application instructions set comprising the first input application instructions set with the additional approximation substituted in for the performance critical function to produce a fourth output;
generate a global-error probability distribution for the additional approximation based on the third output and the fourth output; and
generate a global-error probability metric for the additional approximation based on the local-error probability distribution and its global-error probability distribution.
upon determining that the performance critical function is not already an approximation of a previously identified performance critical function, generate an approximation of the performance critical function;
generate an approximation of the performance critical function;
pass a first range of inputs through the performance critical function to produce a first output;
pass the first range of inputs through the additional approximation to produce a second output;
generate a local-error probability distribution for the approximation based on the first output and the second output;
pass the first range of inputs through the input application instructions set to produce a third output;
pass the first range of inputs through a second input application instructions set comprising the first input application instructions set with the approximation substituted in for the performance critical function to produce a fourth output;
generate a global-error probability distribution for the approximation based on the third output and the fourth output; and
generate a global-error probability metric for the approximation based on the local- error probability distribution and its global-error probability distribution.

18. (Original) The computing apparatus of claim 17, wherein the global error probability of the approximation candidate data structure exceeds a global error probability threshold.

19. (Previously Presented) The computing apparatus of claim 17, wherein the instructions further configure the apparatus to:
generate a plurality of error metrics for the approximation or additional approximation; and
compute the plurality of error metrics by executing the approximation with random inputs and comparing to the original code.

20. (Original) The computing apparatus of claim 19, wherein the plurality of error metrics comprises one or more of root mean squared and mean.

21. (Original) The computing apparatus of claim 20, wherein the plurality of error metrics is computing by executing the approximation or additional approximation with randomly selected sets of inputs and compare the output to that of the input application instructions set executed using the same randomly selected sets of inputs.

22. (Original) The computing apparatus of claim 12, wherein determining the plurality of approximation data structures comprising identify, based on the plurality of samples, mathematical functions equivalent to the function within an error-performance metric acceptability threshold.

23. (Currently Amended) A non-transitory computer-readable storage medium, the computer-readable storage medium including instructions that when executed by a computer, cause the computer to:
receive an approximation candidate data structure, the approximation candidate data structure comprising a function identifier, a plurality of samples representative of a function associated with the function identifier, a global error probability metric, and an architecture identifier, wherein each sample comprises an input value and a corresponding output value, wherein the plurality of samples representative of the function are generated based at least in part on a determination as to whether the function has a critical impact on a performance of an input application instructions set, and wherein the global error probability metric is based at least in part on a local-error probability distribution and a global-error probability distribution associated with the approximation candidate data structure;
retrieve an architecture optimized fitness function based on the architecture identifier;
determine, using a trained machine learning model, a plurality of approximation data structures, wherein each approximation data structure comprises an approximation function, an approximation function error, and an approximation function performance metric, wherein the plurality of approximation data structures is determined based at least in part on the plurality of samples representative of the function associated with the function identifier, the global error probability metric, and the architecture optimized fitness function, wherein the trained machine learning model comprises a symbolic regression;
assign a rank position to each approximation data structure of the plurality of approximation data structures, wherein the rank position is determined based on an approximation affinity generated using the global error probability metric, the approximation function error, and the approximation function performance metric;
arrange the plurality of approximation data structures according to the assigned rank positions to produce a prioritized approximation data structure list; and
transmit the prioritized approximation data structure list to a requesting computing device.

24. (Original) The computer-readable storage medium of claim 23, wherein the architecture optimized fitness function comprises a consideration of one or more of approximation error, parallelism, power, and energy.

25. (Previously Presented) The computer-readable storage medium of claim 23, wherein the trained machine learning model further comprises a genetic programming algorithm.

26. (Original) The computer-readable storage medium of claim 25, wherein the instructions further configure the computer to compose a plurality of computational units into a pipelined tree structure.

27. (Original) The computer-readable storage medium of claim 25, wherein the trained machine learning model is trained use data samples from known inputs and corresponding outputs of mathematical and programmatic functions.

28. (Previously Presented) The computer-readable storage medium of claim 23, wherein the plurality of samples representative of the function associated with the function identifier and the global error probability metric are generated by:
receive the input application instructions set, the input application instructions set comprising a plurality of functions, each function comprising a plurality of architecture dependent instructions;
identify every function of the plurality of functions that constitutes a performance critical function, a performance critical function having a critical impact on a performance of the input application instructions set;
for each performance critical function:
upon determining that the performance critical function is already an approximation of a previously identified performance critical function, generate an additional approximation of the previously identified performance critical function;
pass a first range of inputs through the previously identified performance critical function to produce a first output;
pass the first range of inputs through the additional approximation to produce a second output;
generate a local-error probability distribution for the additional approximation based on the first output and the second output;
pass the first range of inputs through the input application instructions set to produce a third output;
pass the first range of inputs through a second input application instructions set comprising the first input application instructions set with the additional approximation substituted in for the performance critical function to produce a fourth output;
generate a global-error probability distribution for the additional approximation based on the third output and the fourth output; and
generate a global-error probability metric for the additional approximation based on the local-error probability distribution and its global-error probability distribution.
upon determining that the performance critical function is not already an approximation of a previously identified performance critical function, generate an approximation of the performance critical function;
generate an approximation of the performance critical function;
pass a first range of inputs through the performance critical function to produce a first output;
pass the first range of inputs through the additional approximation to produce a second output;
generate a local-error probability distribution for the approximation based on the first output and the second output;
pass the first range of inputs through the input application instructions set to produce a third output;
pass the first range of inputs through a second input application instructions set comprising the first input application instructions set with the approximation substituted in for the performance critical function to produce a fourth output;
generate a global-error probability distribution for the approximation based on the third output and the fourth output; and
generate a global-error probability metric for the approximation based on the local- error probability distribution and its global-error probability distribution.

29. (Original) The computer-readable storage medium of claim 28, wherein the global error probability of the approximation candidate data structure exceeds a global error probability threshold.

30. (Previously Presented) The computer-readable storage medium of claim 28, wherein the instructions further configure the computer to:
generate a plurality of error metrics for the approximation or additional approximation; and
compute the plurality of error metrics by executing the approximation with random inputs and comparing to the original code.

31. (Original) The computer-readable storage medium of claim 30, wherein the plurality of error metrics comprises one or more of root mean squared and mean.

32. (Original) The computer-readable storage medium of claim 31, wherein the plurality of error metrics is computing by executing the approximation or additional approximation with randomly selected sets of inputs and compare the output to that of the input application instructions set executed using the same randomly selected sets of inputs.

33. (Original) The computer-readable storage medium of claim 23, wherein determining the plurality of approximation data structures comprising identify, based on the plurality of samples, mathematical functions equivalent to the function within an error-performance metric acceptability threshold.

34. (Previously Presented) The computer-readable storage medium of claim 23, wherein an FPGA is utilized for increased speed of performing the symbolic regression.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art of record does not render obvious the claim limitations of independent claims 1, 12, and 23. Esmaeilzadeh teaches training and using neural networks to mimic a region of imperative code. The neural network is then executed in place of the imperative code at runtime using a neural processing unit (NPU) to approximate the code region being replaced. Execution using the NPUs provides acceleration and energy savings with minimal loss of accuracy. The claimed invention, as recited in independent claims 1, 12, and 23 requires an analysis of architecture dependent instructions that identifies critical functions for approximation optimization at the instruction set architecture (ISA) level. Additionally, both local-error probability distributions and global-error probability distributions are analyzed to arrive at the global error probability metric.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Casey R. Garner whose telephone number is 571-272-2467. The examiner can normally be reached on Monday to Friday, 8am to 5pm, Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Casey R. Garner/Examiner, Art Unit 2123